Citation Nr: 0942654	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  95-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for seizure disorder, 
with dizziness, loss of memory and slurred speech.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in October 1992, the RO denied the 
Veteran's claim for service connection for seizure disorder, 
with loss of memory, dizziness and slurred speech.  A March 
1994 rating decision denied service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  In December 1999, the Veteran testified at 
a Travel Board hearing before the undersigned.  

In a decision dated in May 2000, the Board characterized the 
issue as whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
seizure disorder, with dizziness, loss of memory and slurred 
speech.  It was determined that new and material evidence had 
been submitted, but the claim for service connection for a 
seizure disorder was denied on the basis that it was not 
well-grounded.  In addition, the May 2000 Board decision 
denied service connection for a psychiatric disability, on 
the basis that it was not well-grounded, and denied service 
connection for PTSD on the merits.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated November 26, 
2002, granted a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  In part, the Joint Motion 
indicated that the Board had erred in concluding that the 
October 1992 rating action was final.  

The case was again before the Board in November 2003, at 
which time it was remanded to ensure due process and to 
obtain additional medical evidence.  In a March 2007 
decision, the Board denied entitlement to service connection 
for seizure disorder, with dizziness, loss of memory and 
slurred speech; and service connection for a psychiatric 
disability, to include PTSD.  The Veteran appealed this 
March 2007 decision to the Court.  In April 2009, via a 
Memorandum Decision, the Court vacated the Board's decision 
and remanded the matter back to the Board for further action.  
The Court noted that the issue of service connection for PTSD 
was not being addressed since the Veteran had presented no 
argument regarding the Board's decision.  See Memorandum 
Decision, page 6.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the Court's decision, the Court indicated that the Board 
had not addressed the matter of the presumption of soundness.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The Court pointed 
out that on induction examination, the Veteran reported a 
history of dizziness or fainting spells, frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  It was noted that he had "mild depression."  
Thereafter, during service, in March 1967, the Veteran was 
diagnosed as having a passive aggressive personality 
disorder, chronic, moderate, manifested by sleeping during 
the day and missing work, sleeping at night, irritability, 
difficulty feeling and expressing frustrations.  It was 
indicated that the disorder existed prior to service.  It was 
recommended that the Veteran be administratively separated 
from service.  The April 1967 separation examination also 
noted the March 1967 diagnosis of a passive aggressive 
personality disorder as well as the Veteran's trouble 
sleeping and nervousness.  Post-service, the Veteran was 
diagnosed as having a generalized anxiety disorder.  

With regard to a seizure disorder, the service treatment 
records showed that the Veteran was seen in August 1966 and 
reported that he was unable to swallow salt tablets and that 
he got dizzy.  He was advised to put his salt tablets in his 
canteen.  The Court noted that the Veteran was afforded 
neurological evaluation by VA in February 2005.  However, 
while the examiner indicated that he could not diagnose 
seizures, he did not provide adequate rationale.  Further, 
the record reflected that the Veteran has also been diagnosed 
post-service as having vertigo and epilepsy (including 
temporal lobe epilepsy), but these diagnoses were not 
addressed per Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that repeated references were made to 
inadequate medical examination.  Thus, in sum, in compliance 
with the Court's Memorandum decision, the Board finds that 
the Veteran should be afforded a neuropsychiatric 
examination.  The examiner should determine if the Veteran 
currently has a psychiatric disability and should consider 
the post-service diagnosed of a generalized anxiety disorder.  
The examiner should also determine if the Veteran has a 
neurological disorder, and should consider claimed seizure 
disorder, vertigo, and epilepsy, as well as any other 
neurological disorder that may be present.  

The Veteran was diagnosed with a personality disorder during 
service.  Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  See 38 C.F.R. § 
3.303(c).  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation. 38 C.F.R. §§ 
3.303(c); 4.9.  However, a disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  With regard to the 
inservice diagnosis of a personality disorder, the examiner 
should determine if the Veteran had a disability resulting 
from a mental disorder that was superimposed upon the 
personality disorder.  

The examiner should otherwise determine if the Veteran had a 
neuropsychiatric defect, infirmity, or disorder which existed 
prior to service and, if so, whether it underwent an increase 
in disability during service.  If it underwent an increase in 
disability during service, was the increase in disability due 
to the natural progress of the disease or was the increase in 
disability beyond the natural progress of the disease.  

The examiner should also determine if the Veteran has any 
other neuropsychiatric disorder which did not preexist 
service and is etiologically related to service and should 
indicate if a psychosis or epilepsy were manifest in the 
initial post-service year.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
neuropsychiatric examination.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should make the following assessments:

(A) The examiner should determine if the 
Veteran currently has a psychiatric 
disability and should consider the post-
service diagnosed of a generalized 
anxiety disorder.  

(B) The examiner should also determine if 
the Veteran has a neurological disorder, 
and should consider claimed seizure 
disorder, vertigo, and epilepsy, as well 
as any other neurological disorder that 
may be present.

(C) Regarding the inservice diagnosis of 
a passive aggressive personality 
disorder, the examiner should determine 
if the Veteran had a disability resulting 
from a mental disorder that was 
superimposed upon the personality 
disorder.

(D) Other that the diagnosed personality 
disorder, the examiner should opine if 
the Veteran had a neuropsychiatric 
defect, infirmity, or disorder which 
existed prior to service.  If so, the 
examiner should state:

1.	If the Veteran's preexisting 
neuropsychiatric defect, infirmity, or 
disorder underwent an increase in 
disability during service.  
2.	If the Veteran's neuropsychiatric 
defect, infirmity, or disorder 
underwent an increase in disability 
during service, was the increase in 
disability due to the natural progress 
of the disease or was the increase in 
disability beyond the natural progress 
of the disease.  

(E) The examiner should also determine if 
the Veteran has any other 
neuropsychiatric disorder which did not 
preexist service and is etiologically 
related to service.  The examiner should 
specifically address diagnosed 
generalized anxiety disorder, vertigo, 
and epilepsy, as well as claimed seizure 
disorder, and any other neuropsychiatric 
disorder which is present.  If the 
Veteran has a psychosis or epilepsy, the 
examiner should also opine if 
manifestations were present in the 
initial post-service year.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The RO should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


